Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/FR2019/050590 (filed 03/15/19), which application claims priority to  FR 18 52287 (filed 03/16/18).
	The Drawings filed 09/14/20 are approved by the examiner.
Applicant's election with traverse of Group I (claims 1-11, 19-23) in the reply filed on 02/08/22 is acknowledged.  The traversal is on the ground(s) that claim 12 (Group II) is dependent to claim 1.  This is not found persuasive because, as stated in the Requirement mailed 12/10/21, product-by-process Group II claims constitute a lack of unity as they do not define a contribution in the art.
The IDS filed 09/14/20 has been considered.  An initialed copy accompanies this action. 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or by applicant on form PTO-1449, they have not been considered.
The requirement is still deemed proper and is therefore made FINAL.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In independent claim 1, the terminology “…in order to form a composite material deposited on the metallic support” is considered indefinite in that it is unclear if the formed composite material includes the “non-pulverulent carbon-based material” which is previously recited as deposited on said metallic support.  From the instant specification, it appears the composite includes both metal nanoparticles formed from the M precursor dispersed within the non-pulverulent carbon-based material (page 9 of specification).  Applicant should amend the claim language accordingly to clarify the relationship between the emulsion and the carbon-based conductive material.
	Dependent claim 20 is indefinite in that it cannot be determined what process step(s) are required/excluded by the claim language “step a) is of the Substitute-Enhanced Electroless Deposition type”.
	Claims 1-11 and 19-23 are allowable over the prior art of record.
	Initially, applicant’s definition of the claimed terminology “non-pulverulent” (i.e. not in powdered form) at page 6 of the specification is noted.  Likewise, the definition of “conductive material” (less than or equal to approx. 1.7x10-6 ohm-m) at page 4 is noted.
	WO 2007/033188 A2 (and corresponding US 7,538,062) discloses an electroless deposition method wherein metal nanoparticles are deposited onto a carbon nanotube/metal substrate wherein the metal substrate has a redox potential lower than that of the metal ions in solution to be deposited (Abstract).  The reference differs from the instant claims in failing to disclose or fairly suggest the use of an emulsion comprising water, organic solvent, metal M precursor, and surfactant.  Additionally, it appears that the reference does not suggest the use of non-pulverulent (not in powder form) carbon-based material (nanotubes) (Examples).
	The remaining references cited on forms PTO-1449 and PTO-892 are considered cumulative to the prior art above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
August 4, 2022